 Case 2:18-bk-20151-ER        Doc 1295 Filed 01/18/19 Entered 01/18/19 19:49:14               Desc
                                Main Document    Page 1 of 2


 1   SAMUEL R. MAIZEL (Bar No. 189301)
     samuel.maizel@dentons.com
 2   TANIA M. MOYRON (Bar No. 235736)
     tania.moyron@dentons.com
 3   DENTONS US LLP
     601 South Figueroa Street, Suite 2500
 4   Los Angeles, California 90017-5704
     Tel: (213) 623-9300 / Fax: (213) 623-9924
 5   Attorneys for the Chapter 11 Debtors and
 6   Debtors In Possession

 7                        UNITED STATES BANKRUPTCY COURT
                 CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
 8
      In re                                          Lead Case No. 2:18-bk-20151-ER
 9
      VERITY HEALTH SYSTEM OF                        Jointly Administered With:
10    CALIFORNIA, INC., et al.,                      Case No. 2:18-bk-20162-ER
                                                     Case No. 2:18-bk-20163-ER
11            Debtors and Debtors In Possession.     Case No. 2:18-bk-20164-ER
                                                     Case No. 2:18-bk-20165-ER
12                                                   Case No. 2:18-bk-20167-ER
       Affects All Debtors                          Case No. 2:18-bk-20168-ER
13                                                   Case No. 2:18-bk-20169-ER
       Affects Verity Health System of              Case No. 2:18-bk-20171-ER
        California, Inc.                             Case No. 2:18-bk-20172-ER
14     Affects O’Connor Hospital                    Case No. 2:18-bk-20173-ER
       Affects Saint Louise Regional Hospital       Case No. 2:18-bk-20175-ER
15     Affects St. Francis Medical Center           Case No. 2:18-bk-20176-ER
       Affects St. Vincent Medical Center           Case No. 2:18-bk-20178-ER
16     Affects Seton Medical Center                 Case No. 2:18-bk-20179-ER
       Affects O’Connor Hospital Foundation         Case No. 2:18-bk-20180-ER
17     Affects Saint Louise Regional Hospital       Case No. 2:18-bk-20181-ER
        Foundation
18     Affects St. Francis Medical Center of        Hon. Judge Ernest M. Robles
        Lynwood Foundation
19     Affects St. Vincent Foundation               NOTICE REGARDING RESOLUTION OF
       Affects St. Vincent Dialysis Center, Inc.    OBJECTIONS FILED BY THE CALIFORNIA
20     Affects Seton Medical Center Foundation      DEPARTMENT OF HEALTH CARE SERVICES
       Affects Verity Business Services             AND THE U.S. DEPARTMENT OF HEALTH
21     Affects Verity Medical Foundation
       Affects Verity Holdings, LLC                 AND HUMAN SERVICES [RELATED DKT.
22     Affects De Paul Ventures, LLC                NOS. 447, 562, 906, 1153]
       Affects De Paul Ventures - San Jose
23      Dialysis, LLC
24              Debtors and Debtors In Possession.
25

26          PLEASE TAKE NOTICE that, on December 27, 2018, the Court entered an Order (A)
     Authorizing the Sale of Certain of the Debtors’ Assets to Santa Clara County Free and Clear of Liens,
27   Claims and Encumbrances, and Other Interests; (B) Approving the Assumption and Assignment of an
     Unexpired Lease Related Thereto; and (C) Granting Related Relief [Dkt. No. 1153] (the “Sale
28   Order”).
 Case 2:18-bk-20151-ER        Doc 1295 Filed 01/18/19 Entered 01/18/19 19:49:14                 Desc
                                Main Document    Page 2 of 2


 1           PLEASE TAKE FURTHER NOTICE that, the Sale Order provides that “No later than
     January 18, 2019, either (a) the Debtors will file a notice of a resolution of the issues regarding the
 2   transfer and/or proposed assumption and assignment or rejection of the Medi-Cal Provider
     Agreements or (b) DHCS will file a supplemental objection to the proposed transfer of the Medi-Cal
 3
     Provider Agreements.” Sale Order, ¶ 31.
 4
             PLEASE TAKE FURTHER NOTICE that, the Sale Order also provides that “No later than
 5   January 18, 2019, either (a) the Debtors will file a notice of a resolution of the issues regarding the
     transfer and/or proposed assumption and assignment or rejection of the Medicare Provider Agreements
 6   or (b) HHS will file a supplemental objection to the proposed transfer of the Medicare Provider
     Agreements.” Sale Order, ¶ 32.
 7

 8           PLEASE TAKE FURTHER NOTICE that, the Debtors and DHCS are continuing to
     negotiate the terms for the transfer of the Medi-Cal Provider Agreement and have reached, they
 9   believe, a settlement in principal. However, the language of the settlement agreement is still being
     negotiated and other parties in interest to the cases, including Santa Clara County and the Unsecured
10   Creditors Committee, must be consulted. Therefore, the parties have agreed, subject to a separate
     stipulation and the Court’s approval thereon, that the deadline for DHCS to file any additional
11   pleadings relevant to the transfer of the Medi-Cal Provider Agreement is continued to January 23,
12   2019, at 12:00 p.m. (Pacific Daylight Time).

13           PLEASE TAKE FURTHER NOTICE that the Debtors and HHS are continuing to negotiate
     the terms for the transfer of the Medicare Provider Agreement. The Debtors have made a settlement
14   proposal to HHS which HHS has under consideration. Both parties are optimistic that a settlement
     will be reached, although other parties in interest, including Santa Clara County and the Unsecured
15   Creditors Committee, must be consulted. Therefore, the parties have agreed, subject to a separate
     stipulation and the Court’s approval thereon, that the deadline for HHS to file any additional pleadings
16
     relevant to the transfer of the Medicare Provider Agreement is continued to January 23, 2019, at 12:00
17   p.m. (Pacific Daylight Time).

18

19    Dated: January 18, 2019                             DENTONS US LLP
                                                          SAMUEL R. MAIZEL
20                                                        TANIA M. MOYRON

21

22                                                        By     /s/ Tania M. Moyron
                                                                 Tania M. Moyron
23
                                                          Attorneys for the Chapter 11 Debtors and
24                                                        Debtors In Possession

25

26

27

28

                                                      2
     110030756\V-5
